Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-20 are allowed. Key to allowance of these claims are the new claim limitations of 5/16/2022. These new claim limitations overcome the current 103 type rejection. The prior art does not teach that the carboxylic acid that must be used is 10-undecylenic acid and the ratio of the carboxylic acid to saturated fatty acid used with enough specificity, and thus the rejection is dropped.
Regarding claims 1-3 and 6-20, an ester of at least one polyol and of a mixture of fatty acids comprising at least one C5-C12 saturated fatty acid and 10-undecylenic acid, wherein the weight ratio of the C5-Ci2 saturated fatty acid to the 10-undecylenic acid is 1:10 to 10:1 is not taught with sufficient specificity in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/
Examiner, Art Unit 1771  


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771